DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 13, 2021 and October 15, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 3 – 9, 12 – 12, 14 – 16, 18 – 21 and 23 – 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10 – 11 and 13 - 21 of U.S. Patent No. 11,199,390 to Khangar et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application is already disclosed in the US Patent.

With respect to claim 1, the US Patent discloses a tape measure comprising a housing; a reel rotatably mounted within the housing; an elongate blade wound around the reel, the elongate blade comprising: an elongate metal core having an upper surface, a lower surface and a first thickness, T1, measured between the upper surface and the lower surface, wherein the upper surface includes a concave curved section and the lower surface includes a convex curved section; an upper reinforcement layer coupled to and covering at least a portion of the upper surface of the elongate metal core, the upper reinforcement layer having a second thickness, T2, and an upper surface defining the uppermost surface of the elongate blade; a lower reinforcement layer coupled to and covering at least a portion of the lower surface of the elongate metal core, the lower reinforcement layer having a third thickness, T3, and a lower surface defining the lowermost surface of the elongate blade; and an ink layer located between the upper surface of the elongate metal core and the upper reinforcement layer forming a series of measurement markings; wherein T2+T3 ≥ 1.5 x T1; wherein the elongate blade has a pinch load threshold of greater than 30 lbs; a retraction mechanism coupled to the reel and configured to driving rewinding of the elongate blade on to the reel; and a hook assembly coupled to an outer end of the elongate blade (See claim 1 of the US Patent).

Khangar et al. discloses all the subject matter of the tape measure except for the dimensions T2+T3 ≥ T1 as stated in claim 1 of the present application. 

With regards to the dimensions of the tape measure: to choose a T2+T3 ≥ 1.5 x T1, absent any criticality, is only considered to be the “optimum” value and multiples of the first (T1), second (T2) and third (T3) thicknesses for the tape, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).
-2-Atty. Dkt. No. 066749-3193
Regarding claim 3, the US Patent discloses a tape measure wherein T1 is 0.1 mm to 0.13 mm, and T2+T3 is between 0.2 mm and 0.4 mm (See claim 2 of the US Patent).

In regards to claim 4, the US Patent sets forth a tape measure wherein T1 is an average thickness of the elongate metal core, and T2 and T3 are the maximum thicknesses of the upper and lower reinforcement layer (See claim 3 of the US Patent).

Referring to claim 5, the US Patent teaches a tape measure wherein the upper reinforcement layer is located along at least 6 ft. of the length of the elongate metal core, wherein the lower reinforcement layer is located along at least 6 ft. of the length of the elongate metal core (See claim 4 of the US Patent).


With respect to claim 6, the US Patent shows a tape measure wherein the upper reinforcement layer and the lower reinforcement layer are located along an entire length of the elongate metal core (See claim 5 of the US Patent).

Referring to claim 7, the US Patent discloses a tape measure wherein the elongate metal core comprises a steel material having a hardness of 45-60 RHC, and the upper and lower reinforcement layers comprise at least one of an extruded nylon and a laminated film (See claim 6 of the US Patent).

In regards to claim 8, the US Patent sets forth a tape measure wherein the elongate blade has a length less than 50 feet (See claim 7 of the US Patent).

Regarding claim 9, the US Patent teaches a tape measure wherein the elongate blade has a pinch height at break of less than 1.5 mm (See claim 8 of the US Patent).

Atty. Dkt. No. 066749-3193With regards to claim 11, the US Patent shows a tape measure comprising a housing; a reel rotatably mounted within the housing; an elongate blade wound around the reel comprising: an elongate metal core having an upper surface, a lower surface and a metal thickness measured between the upper surface and the lower surface; a polymer reinforcement layer coupled to a surface of the elongate metal and extending contiguously lengthwise for at least 6 ft. along a length of the elongate metal core, the polymer reinforcement layer having a polymer reinforcement layer thickness; an ink layer located between the elongate metal core and the polymer reinforcement layer, the ink layer forming a series of measurement markings; wherein the elongate blade has a pinch load threshold of greater than 30 lbs; a retraction mechanism coupled to the reel and configured to driving rewinding of the elongate blade on to the reel; and a hook assembly coupled to an outer end of the elongate blade (See claim 10 of the US Patent).

Referring to claim 12, the US Patent discloses a tape measure wherein the elongate blade has a pinch height at break of less than 1.5 mm, wherein the polymer reinforcement thickness is between 0.2 mm and 0.4 mm and the metal thickness is between 0.1 mm and 0.13 mm (See claim 11 of the US Patent).

In regards to claim 14, the US Patent sets forth a tape measure wherein the elongate metal core comprises a steel material having a hardness of 45-60 RHC, and the polymer reinforcement layer comprise at least one of an extruded nylon and a laminated film (See claim 13 of the US Patent).
 
Regarding claim 15, the US Patent teaches a tape measure wherein the polymer reinforcement layer comprises an upper portion coupled to the upper surface of the elongate blade and a lower portion coupled to the lower surface of the elongate blade (See claim 14 of the US Patent).
  
With respect to claim 16, the US Patent shows a tape measure wherein the elongate blade has a length less than 50 feet (See claim 15 of the US Patent).


Referring to claim 18, the US Patent discloses a tape measure wherein the elongate blade has a pinch load threshold of less than 35lbs (See claim 16 of the US Patent).

In regards to claim 19, the US Patent sets forth a tape measure comprising a housing; a reel rotatably mounted within the housing; an elongate blade wound around the reel comprising: an elongate metal core having an upper surface, a lower surface and a metal thickness measured between the upper surface and the lower surface; a polymer reinforcement layer at least partially surrounding the elongate metal core when viewed in cross-section and extending contiguously lengthwise for at least 6 ft. along a length of the elongate metal core, the polymer reinforcement layer having a polymer reinforcement layer thickness; an ink layer located between the elongate metal core and the polymer reinforcement layer, the ink layer forming a series of measurement markings; wherein the polymer reinforcement layer thickness is greater than the metal thickness; a retraction mechanism coupled to the reel and configured to driving rewinding of the elongate blade on to the reel; and a hook assembly coupled to an outer end of the elongate blade (See claim 17 of the US Patent).

Regarding claim 20, the US Patent teaches a tape measure wherein the polymer reinforcement layer thickness is between 0.2 mm and 0.4 mm and the metal thickness is between 0.1 mm and 0.13 mm (See claim 18 of the US Patent).




With regards to claim 21, the US patent shows a tape measure wherein the polymer reinforcement layer thickness is an average thickness of the polymer reinforcement layer averaged along the length of the polymer reinforcement layer (See claim 19 of the US Patent).

Referring to claim 23, the US Patent discloses a tape measure wherein the elongate blade has a pinch height at break of less than 1.5 mm (See claim 20 of the US Patent).

In regards to claim 24, the US Patent sets forth a tape measure wherein the elongate blade has a pinch load threshold of 30lbs to 50lbs (See claim 21 of the US Patent).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Khangar et al. (US 11,287,240)
Khangar et al. (US 10,746,521)
Khangar et al. (US 10,126,107)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 7, 2022


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861